DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/11/2020 has been acknowledged and entered. Claims 2-3 have been cancelled. 

Allowable Subject Matter
Claims 1 and 4-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the planarization layer is associated with a plurality of fourth vias, wherein an orthographic projection of each of the plurality of fourth vias onto the base substrate completely covers an orthographic projection of the respective third via of the respective one of the thin film transistors onto the base substrate, and wherein each of the pixel electrodes comprises a third portion in the respective third via, a fourth portion in a respective one of the plurality of fourth vias, and a firth portion on the planarization layer". In particular, the prior art of record falls short with regards to teaching the specifics of the third and fourth vias as claimed wherein the fourth vias associated with the planarization layer 

In example:
(i) Ahn (U.S. Patent Pub. No. 2014/0117323) teaches an array substrate, comprising: a base substrate comprising a plurality of pixel regions arranged in an array; a plurality of thin film transistors corresponding to respective ones of the plurality of pixel regions, each of the thin film transistors comprising: an active layer on the substrate; a gate electrode on the base substrate, wherein the active layer and the gate electrode are stacked on top of each other; a source electrode above the gate electrode, wherein the source electrode is electrically connected to the active layer through a first via; and a drain electrode above the gate electrode, wherein the drain electrode is electrically connected to the active layer through a second via, and wherein the drain electrode comprises a first portion in the second via; a passivation layer (180) on the source electrode and the drain electrode of each of the thin film transistors, wherein the passivation layer is on the first portion of the drain electrode of each of the thin film transistors: and a plurality of pixel electrodes associated with respective ones of the plurality of pixel regions, wherein the plurality of pixel electrodes are on the passivation layer, and wherein each of the pixel electrodes are electrically connected to the drain electrode of a respective one of the thin film transistors through a respective third via of a respective one of the thin film transistors that extends through the passivation layer. Ahn also teaches wherein the drain electrode further comprises: a second portion outside the second via, wherein a respective one of the plurality of pixel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 14, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816